TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 30, 2013



                                      NO. 03-13-00247-CR


                              Joshua Alfonso Vasquez, Appellant

                                                 v.

                                  The State of Texas, Appellee




          APPEAL FROM 264TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the judgment of

conviction: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the judgment

of conviction is in all things affirmed; and it appearing that the appellant is indigent and unable

to pay costs, that no adjudication as to costs is made; and that this decision be certified below for

observance.